Case 3:19-bk-30289   Doc 1111-2 Filed 09/19/19 Entered 09/19/19 18:08:20   Desc
                             Exhibit B Page 1 of 9


                                  EXHIBIT B

                            Proposed Consent Judgment

                                   (Attached)
Case 3:19-bk-30289
     Case 3:19-cv-00667
                    Doc 1111-2
                        Document
                               Filed
                                  2 Filed
                                     09/19/19
                                          09/16/19
                                                Entered
                                                    Page09/19/19
                                                         1 of 8 PageID
                                                                 18:08:20
                                                                       #: 9 Desc
                            Exhibit B Page 2 of 9


                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  HUNTINGTON DIVISION
_____________________________________________
 PATRICK PIZZELLA,                                )
 ACTING SECRETARY OF LABOR,                       )
 UNITED STATES DEPARTMENT OF LABOR,               )
                       Plaintiff,                 ) Civil Action No: 3:19-cv-00667
                                                  )
 v.                                               )
                                                  )
 BLACKJEWEL, LLC, a corporation, BLACKJEWEL )
 HOLDINGS, LLC, a corporation, REVELATION         )
 ENERGY HOLDINGS, LLC, a corporation,
 REVELATION MANAGEMENT CORPORATION, )
 a corporation, REVELATION ENERGY, LLC, a         )
 corporation, DOMINION COAL CORPORATION, a )
 corporation, HAROLD KEENE COAL CO., LLC, a       )
 corporation, VANSANT COAL CORPORATION, a
 corporation, LONE MOUNTAIN PROCESSING,           )
 LLC, a corporation, POWELL MOUNTAIN              )
 ENERGY, LLC, a corporation, and CUMBERLAND )
 RIVER COAL, LLC, a corporation,                  )
                                                  )
                       Defendants.                )
 ____________________________________________ )




                                    CONSENT JUDGMENT

         Plaintiff, Patrick Pizzella, Acting Secretary of Labor, United States Department of Labor,

hereinafter referred to as “Plaintiff” or “the Acting Secretary,” has filed his Complaint alleging

violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter "the

Act"). Defendants named above, hereinafter referred to as “Defendants” or “Employers,” have

appeared by counsel, and waived formal service of process of the Summons and Complaint, and

any defense, which they may have in this Civil Action (except with respect to the issue of

liquidated damages), and hereby agree to the entry of this Consent Judgment without contest. It

is, therefore, upon motion of the attorneys for Plaintiff and for cause shown:



                                                  1
010-8847-3356/3/AMERICAS
CaseCase
    3:19-bk-30289
         3:19-cv-00667
                    Doc Document
                        1111-2 Filed
                                 2 Filed
                                     09/19/19
                                         09/16/19
                                               Entered
                                                  Page09/19/19
                                                       2 of 8 PageID
                                                               18:08:20
                                                                     #: 10 Desc
                            Exhibit B Page 3 of 9


         ORDERED, ADJUDGED, AND DECREED that Defendants, their officers, agents,

servants, and all persons acting or claiming to act on their behalf and interest be, and they hereby

are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, and 15 of

the Act, in any manner, specifically:

         1.       Defendants shall not, contrary to Section 6 of the Act, pay to any of their employees

who in any workweek are engaged in commerce or in the production of goods for commerce, or

employed in an enterprise engaged in commerce or in the production of goods for commerce, within

the meaning of the Act, wages at rates less than those which are now, or which in the future may

become, applicable under Sections 6 and 15(a)(2) of the Act.

         2.       Defendants shall not, contrary to Section 7 of the Act, employ any of their

employees including, but not limited to, any of their employees working for Blackjewel, LLC, a

corporation, at 1051 Main Street, Milton, WV 25541 or at any business location owned,

operated, and/or controlled by Defendants, and at any other business location at which their

employees perform work, in any workweek when they are engaged in commerce or employed in

an enterprise engaged in commerce, within the meaning of the Act, for workweeks longer than

the hours now, or which in the future become, applicable under Sections 7 and 15(a)(2) of the

Act, unless the said employees receive compensation for their employment in excess of the

prescribed hours at a rate equivalent to one and one-half times the regular rates applicable to

them.

         3. Defendants shall not, contrary to Section 15(a)(1) of the Act, transport, offer for

transportation, ship, deliver, or sell in commerce, or ship, deliver, or sell with knowledge that

shipment or delivery or sale thereof in commerce is intended, any goods, in the production of

which any employee was employed in violation of Section 6 or 7 of the Act.



                                                    1
010-8847-3356/3/AMERICAS
CaseCase
    3:19-bk-30289
         3:19-cv-00667
                    Doc Document
                        1111-2 Filed
                                 2 Filed
                                     09/19/19
                                         09/16/19
                                               Entered
                                                  Page09/19/19
                                                       3 of 8 PageID
                                                               18:08:20
                                                                     #: 11 Desc
                            Exhibit B Page 4 of 9


         4. Defendants shall not discharge or take any retaliatory action against any of their

employees, whether or not directly employed by Defendants, because the employee engages in

any of the following activities pursuant to Section 15(a)(3) of the Act:

                  i.       Discloses, or threatens to disclose, to a supervisor or to a public agency,

any activity, policy, or practice of the Employers or another employer, with whom there is a

business relationship, that the employee reasonably believes is in violation of the Act, or a rule or

regulation promulgated pursuant to the Act;

                  ii.      Provides information to, or testifies before, any public agency or entity

conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a rule or

regulation promulgated pursuant to the Act, by the Employers or another employer with whom

there is a business relationship;

                  iii.     Objects to, or refuses to participate in any activity, policy or practice

which the employee reasonably believes is in violation of the Act, or a rule or regulation

promulgated pursuant to the Act.

         It is further ORDERED, ADJUDGED and DECREED by the Court that:

         5.       Defendants are enjoined and restrained from withholding gross back wages in the

sum total amount of $175,529 due to certain employees and former employees of Defendants

listed and identified in Schedule A, attached hereto and made a part hereof.

         6.       Pursuant to an Asset Purchase Agreement (the “APA”) dated on or about

September 16, 2019, and that certain letter dated on or about September 13, 2019, between

certain of the Defendants, as sellers, and Contura Energy, Inc. (“Contura”), as purchaser,

Contura has agreed, upon closing, to satisfy Defendants’ obligations to pay gross back wages in

the total amount of $175,529, which Plaintiff alleges Defendants failed to pay in violation of the



                                                      1
010-8847-3356/3/AMERICAS
CaseCase
    3:19-bk-30289
         3:19-cv-00667
                    Doc Document
                        1111-2 Filed
                                 2 Filed
                                     09/19/19
                                         09/16/19
                                               Entered
                                                  Page09/19/19
                                                       4 of 8 PageID
                                                               18:08:20
                                                                     #: 12 Desc
                            Exhibit B Page 5 of 9


minimum wage and overtime provisions of the Act during the period beginning June 10, 2019

and ending July 1, 2019, (“relevant period”). The Defendants will pay the back wages of

$175,529 to their employees as specified below, and Contura will reimburse the Defendants the

total amount of $175,529 at closing. This amount shall represent the full extent of back wages,

but not liquidated damages, owed by Defendants for the relevant period to the employees set

forth and identified on the attached Schedule A. It is further agreed that the minimum wage and

overtime compensation payments by Defendants in the amount specified above are in the nature

of back wages pursuant to the provisions of the Act. The Defendants, shall remain responsible

for all tax payments considered to be the “employer’s share,” including, but not limited to, FICA.

                  i.       The provisions of this Consent Judgment relative to back wages shall be

deemed satisfied when Defendants deliver to the Schedule A employees their gross pay, totaling

$175,529.

                  ii.      Any sums not distributed to the employees or former employees listed on

Schedule A, or to their estates, because of inability to locate the proper persons or because of

such persons’ refusal to accept such sums, shall be deposited with the Treasurer of the United

States pursuant to Section 16(c) of the Act.

                  iv.      The provisions of this Consent Judgment shall not in any way affect any

legal right of any individual not named on Schedule A, nor shall the provisions in any way affect

any legal right of any individual named on Schedule A to file any action against Defendants for

any violations alleged to have occurred outside the relevant period.

                  v.       The payment of the back wages totaling $175,529 in accordance with this

Consent Judgment shall be considered compensation for work performed on coal at Pax Mine

from June 10th, 2019 to July 1, 2019. The coal produced at Pax Mine from June 10, 2019 to July



                                                    1
010-8847-3356/3/AMERICAS
CaseCase
    3:19-bk-30289
         3:19-cv-00667
                    Doc Document
                        1111-2 Filed
                                 2 Filed
                                     09/19/19
                                         09/16/19
                                               Entered
                                                  Page09/19/19
                                                       5 of 8 PageID
                                                               18:08:20
                                                                     #: 13 Desc
                            Exhibit B Page 6 of 9


1, 2019 was initially a product of uncompensated work. Defendants’ payment, and Contura’s

reimbursement to Defendants for the payment of these back wages will permit the Pax Mine coal

produced during the relevant period, and initially deemed by Plaintiff to be “hot goods” because

it was a product of uncompensated work, to enter into interstate commerce because the work

that produced said goods is compensated by the payment of the back wages due to Defendants’

current and former employees at the Pax Mine.

                  vi.      The issue of the liquidated damages related to the Sections 6 and 7

violations identified in the Complaint remains unresolved and at issue in this litigation.

         7.       Neither Defendants nor anyone on their behalf shall directly or indirectly solicit or

accept the return or refusal of any sums paid under this Consent Judgment. Any such amount

shall be immediately paid to the Acting Secretary for deposit as described above, and Defendants

shall have no further obligations with respect to such returned monies. If the recovered wages

have not been claimed by the employee or the employee’s estate within three years of the entry

of this Consent Judgment, the Acting Secretary shall deposit such money with the Treasury in

accordance with Section 16(c) of the Act.

         8.       The parties agree that the instant action is deemed to solely cover Defendants’

business and operations for the relevant period for all claims, except for liquidated damages,

raised in the Complaint as a result of the Acting Secretary’s investigation. The parties agree that

the filing of the Complaint and the provisions of this Consent Judgment shall not, in any way,

affect, determine, or prejudice any and all rights of any person specifically named on Exhibit A

or the Acting Secretary for any period after July 1, 2019, or any persons, be they current or

former employees, not specifically named on Exhibit A, insofar as such rights are conferred and

reserved to said employees by reason of Section 16(b) of the Act.



                                                    1
010-8847-3356/3/AMERICAS
CaseCase
    3:19-bk-30289
         3:19-cv-00667
                    Doc Document
                        1111-2 Filed
                                 2 Filed
                                     09/19/19
                                         09/16/19
                                               Entered
                                                  Page09/19/19
                                                       6 of 8 PageID
                                                               18:08:20
                                                                     #: 14 Desc
                            Exhibit B Page 7 of 9


         9.       Defendants agree that they are employers within the meaning of Section 3(d) of

the Act..

         10.      The Parties, in order to amicably resolve disputed issues of fact and law

concerning this matter, and to avoid protracted litigation, have agreed to this Consent Judgment.

The agreements, statements, findings, and actions herein are made solely for the purpose of

resolving this matter economically and amicably without litigation and shall not be used for any

purpose, except for proceedings brought under the Act.

         11.      By entering into this Consent Judgment, Plaintiff does not waive his right to

conduct future investigations of Defendants under the provisions of the FLSA and to take

appropriate enforcement action, including assessment of civil money penalties pursuant to

Section 16(e) of the FLSA, with respect to any other violations disclosed by such investigations.

         It is FURTHER, ORDERED, ADJUDGED, AND DECREED that each party will bear

its own fees and other expenses incurred by such party in connection with any stage of this

proceeding including, but not limited to, attorney fees, which may be available under the Equal

Access to Justice Act, as amended.



                                        _________________________________
                                        UNITED STATES DISTRICT JUDGE


Dated:                                  , 2019




                                                   1
010-8847-3356/3/AMERICAS
CaseCase
    3:19-bk-30289
         3:19-cv-00667
                    Doc Document
                        1111-2 Filed
                                 2 Filed
                                     09/19/19
                                         09/16/19
                                               Entered
                                                  Page09/19/19
                                                       7 of 8 PageID
                                                               18:08:20
                                                                     #: 15 Desc
                            Exhibit B Page 8 of 9
CaseCase
    3:19-bk-30289
         3:19-cv-00667
                    Doc Document
                        1111-2 Filed
                                 2 Filed
                                     09/19/19
                                         09/16/19
                                               Entered
                                                  Page09/19/19
                                                       8 of 8 PageID
                                                               18:08:20
                                                                     #: 16 Desc
                            Exhibit B Page 9 of 9



                                SCHEDULE A


  Shawn Abner
  Jacob Bailes
  Timothy Bass
  Edward Bragg
  Gary Burgess
  Frank Cafego
  George Caldwell
  Robert C. Childers
  Paul Clark
  Brandon Cullum
  Damon Davis
  Josh Evans
  Richard Evans
  James Foster
  Eric Gillispie
  Kennard A. Hatcher
  Darrell Hodge
  Claude Irvin II
  Jacob Jones
  Dustin Justice
  Dana Kizer
  Bernard McKinney Jr.
  Matthew Mitchem
  Elmer Pennington
  Brian Permelia
  Sean Redden
  Timothy D. Runion
  Sam Smith
  Blake Snodgrass
  John Snodgrass
  Justin Sparks
  Jacob Stover
  Matt Thomas
  Ronald Tincher
  Brandon Young
   Nathan Walker
   Eugene Woolwine II




                                       1
010-8847-3356/3/AMERICAS
